Amended Abatement Order filed May 9, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00106-CV
                                   ____________

                        IN RE DEAN E. SMITH, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                    On Appeal from the 257th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-33707

                     AMENDED ABATEMENT ORDER

      On February 7, 2019, relator Dean E. Smith filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition relator asks this court to compel the Honorable Sandra Peake,
presiding judge of the 257th Judicial District Court of Harris County, to vacate a
June 1, 2018 enforcement order.

      The subject order was signed by the Honorable Judy Warne, who ceased to
hold office of Judge of the 257th District Court of Harris County, on January 1, 2019.
Because Judge Warne ceased to hold office, we are required to abate this proceeding
to permit Judge Peake to consider Judge Warne’s decision regarding relator’s
request for relief. See Tex. R. App. 7.2(b); see also In re Baylor Med. Ctr. at
Garland, 280 S.W.3d 227, 228 (Tex. 2008) (orig. proceeding) (“Mandamus will not
issue against a new judge for what a former one did.”).

      On February 21, 2019, we issued an order abating this case until March 25,
2019, to permit Judge Peake to consider the order underlying relator’s request for
relief. On February 26, 2019, the parties filed a joint motion for extension of the
abatement deadline to May 3, 2019. We granted the motion and issued an amended
abatement order on March 7, 2019.

      On May 3, 2019, the parties filed a second joint motion for extension of the
abatement deadline, requesting that this court extend the deadline for Judge Peake
to consider the order to August 2, 2019. The motion is GRANTED.

      We abate this proceeding until August 2, 2019, to permit Judge Peake to
consider the order underlying relator’s request for relief. On or before that date,
Judge Peake shall advise this court of the action taken on relator’s request. This
court will consider a motion to dismiss the original proceeding or a motion to
reinstate the original proceeding, as appropriate. If Judge Peake does not advise this
court of the action taken on relator’s request, relator and real party in interest are
ordered to file a status update with this court on or before August 9, 2019.


                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.